                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

BENCHMARK ELECTRICAL
SOLUTIONS, INC.,

              Plaintiff,

v.                                                          No. CV 18-436 MV/CG

NATIONAL SPECIALTY
INSURANCE COMPANY, et al.,

              Defendants.

        ORDER GRANTING MOTION FOR ISSUANCE OF ALIAS SUMMONS

       THIS MATTER is before the Court on Plaintiff’s Application for Alias Summons,

(Doc. 13), and Plaintiff’s Report as to Status of Service on One Defendant, (Doc. 14). In

Plaintiff’s October 24, 2018 status report, (Doc. 14), it stated it was unable to locate the

current business address for Defendant National Specialty Insurance Company.

       Plaintiff now requests to effect service on Defendant National Specialty

Insurance Company by serving the New Mexico Superintendent of Insurance through

an alias summons. (Doc. 13). The Court, having reviewed the record and being

otherwise fully informed, finds the request is well-taken and Plaintiff’s Application for

Alias Summons, (Doc. 13), should be GRANTED.

       IT IS THEREFORE ORDERED that the Clerk of Court issue an alias summons

on Defendant National Specialty Insurance Company as delineated in Plaintiff’s

Application for Alias Summons, (Doc. 13).



                                    _____________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
